DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 2-5,7-13,15-19,21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schubert et al. (US20030165744) in view of Wright et al. (WO2012037171) using (US20130280579) as translation.
As to claim 2, Schubert et al. discloses a printed energy storage device (figure 1b), comprising: a bottom electrode (3), a top electrode (5), and a separator (9) vertically between the bottom and top electrodes (figure 1b), and a printed polymer insulator layer (11) laterally enclosing one or more of the bottom electrode, the top electrode and the separator (paragraph 0120).
Schubert et al. fail to disclose wherein one or more of the bottom electrode, the top electrode and the separator comprise an ionic liquid. 
Wright et al. teaches wherein the separator comprise an ionic liquid for the purpose of providing a gel electrolyte that is structurally robust and can maintain physical separation between the electrodes even under compression (paragraph 0067).

As to claim 3, Schubert et al. discloses further comprising a bottom current collector (zinc ink paragraph 0018) over which the bottom electrode is formed and a top current collector (figure 1b number 7) formed over the top electrode, wherein the printed polymer insulator layer and the bottom and top current collectors form a hermetic enclosure for the bottom electrode, the top electrode and the separator (figure 1b number 11).
As to claim 4, Schubert et al. discloses wherein the printed polymer insulator layer comprises a flexible polymer substrate (paragraph 0009). It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide the printed polymer insulator layer to comprise polyvinylidene difluoride in order to provide optimal results in absence of unexpected results.
As to claim 5, Schubert et al. discloses wherein one of the top and bottom electrodes comprises zinc and the other of the top and bottom electrodes comprises a manganese oxide (paragraph 0040,0050).
As to claim 7, Schubert et al. discloses wherein one or more of the bottom electrode, the top electrode, the separator, the intermediate layer, the bottom current collector and the top current collector comprise a polymer selected from the group consisting of polyvinyl pyrrolidone (PVP), polyvinyl alcohol (PVA), polyvinylidene fluoride, polyvinylidene fluoride-trifluoroethylene, polytetrafluoroethylene, polydimethylsiloxane, polyethelene, polypropylene, polyethylene oxide, polypropylene oxide, polyethylene glycolhexafluoropropylene, polyethylene terefphtalatpolyacrylonitryle, polyvinyl butyral, polyvinylcaprolactam, polyvinyl chloride; polyimide polymers and copolymers (including aliphatic, aromatic and semi-aromatic polyimides), polyamides, polyacrylamide, acrylate and (meth)acrylate polymers and copolymers such as polymethylmethacrylate, polyacrylonitrile, acrylonitrile butadiene styrene, allylmethacrylate, polystyrene, polybutadiene, polybutylene terephthalate, polycarbonate, polychloroprene, polyethersulfone, nylon, styrene-acrylonitrile resin; polyethylene glycols, clays such as hectorite clays, garamite clays, organomodified clays; saccharides and polysaccharides such as guar gum, xanthan gum, starch, butyl rubber, agarose, pectin; celluloses and modified celluloses such as hydroxyl methylcellulose, methylcellulose, ethyl cellulose, propyl methylcellulose, methoxy cellulose, methoxy methylcellulose, methoxy propyl methylcellulose, hydroxy propyl methylcellulose, carboxy methylcellulose, hydroxy ethylcellulose, ethyl hydroxyl ethylcellulose, cellulose ether, cellulose ethyl ether, and chitosan (paragraph 0035,0047).


Schubert et al. fail to disclose wherein one or more of the bottom electrode, the top electrode and the separator comprise an ionic liquid. 
Wright et al. teaches wherein the separator comprise an ionic liquid for the purpose of providing a gel electrolyte that is structurally robust and can maintain physical separation between the electrodes even under compression (paragraph 0067).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Schubert et al. with wherein the separator comprise an ionic liquid for the purpose of providing a gel electrolyte that is structurally robust and can maintain physical separation between the electrodes even under compression (paragraph 0067).
As to claim 9, Schubert et al. discloses further comprising a bottom current collector over which the bottom electrode is formed, wherein the second portion of the printed polymer insulator layer is printed on the bottom current collector (zinc ink paragraph 0018).
As to claim 10, Schubert et al. discloses further comprising a top current collector laterally extending over the at least portions of the top electrode and the first portion of the printed polymer insulator layer (figure 1b number 7).

Wright et al. teaches wherein the ionic liquid comprises a cation comprising 1-butyl-3-methylimidazolium (paragraph 0085) for the purpose of providing high ionic conductivity and very good electrochemical and temperature stability and negligible vapor pressure (Paragraph 0067).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Schubert et al. wherein the ionic liquid comprises a cation comprising 1-butyl-3-methylimidazolium for the purpose of providing high ionic conductivity and very good electrochemical and temperature stability and negligible vapor pressure (Paragraph 0067).

As to claim 12, Schubert et al. wherein one of the top and bottom electrodes comprises zinc and the other of the top and bottom electrodes comprises a manganese oxide (paragraph 0040,0050).
As to claim 13, Schubert et al. fail to disclose wherein one or more of the bottom electrode, the top electrode and the separator comprise a salt comprising zinc.
	Wright et al. teaches wherein one or more of the bottom electrode, the top electrode and the separator comprise a salt comprising zinc for the purpose of providing an appropriate salt for the divalent or multivalent ions that are to be transported through eh electrolyte gel that is dissolved in the ionic liquid (paragraph 0085).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Schubert et al. with wherein one or more of the bottom electrode, the top electrode and the separator comprise a salt comprising zinc for the purpose of providing an appropriate salt for the divalent or multivalent ions that are to be transported through eh electrolyte gel that is dissolved in the ionic liquid (paragraph 0085).

Schubert et al. fail to disclose wherein one or more of the bottom electrode, the top electrode and the separator comprise an ionic liquid. 
Wright et al. teaches wherein the separator comprise an ionic liquid for the purpose of providing a gel electrolyte that is structurally robust and can maintain physical separation between the electrodes even under compression (paragraph 0067).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Schubert et al. with wherein the separator comprise an ionic liquid for the purpose of providing a gel electrolyte that is structurally robust and can maintain physical separation between the electrodes even under compression (paragraph 0067).
As to claim 16, Schubert et al. discloses wherein the printed polymer insulator layer laterally encloses the stack (figure 1b number 11), and wherein the bottom (zinc ink) and top current collectors vertically enclose the stack (figure 1b number 7).
As to claim 17, Schubert et al. discloses wherein the printed polymer insulator laterally extends to partly enclose a portion of the top current collector overlapping the stack (figure 1b number 11).

	Wright et al. teaches wherein one or more of the bottom electrode, the top electrode and the separator further comprise a salt having an anion that is the same as an anion of the ionic liquid for the purpose of providing an appropriate salt for the divalent or multivalent ions that are to be transported through eh electrolyte gel that is dissolved in the ionic liquid (paragraph 0085).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Schubert et al. with wherein one or more of the bottom electrode, the top electrode and the separator further comprise a salt having an anion that is the same as an anion of the ionic liquid for the purpose of providing an appropriate salt for the divalent or multivalent ions that are to be transported through eh electrolyte gel that is dissolved in the ionic liquid (paragraph 0085).
As to claim 21, Schubert et al. discloses wherein one of the top and bottom electrodes comprises zinc and the other of the top and bottom electrodes comprises a manganese oxide (paragraph 0040,0050).
2.	Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schubert et al. in view of Wright et al. and in further view of Nelson et al. (US20050239917).
	Schubert et al. and Wright et al. discloses the printed energy storage device described above. Schubert et al. fail to disclose wherein one or more of the bottom electrode and the top electrode further comprise carbon nanotubes.
	Nelson et al. teaches wherein one or more of the bottom electrode and the top electrode further comprise carbon nanotubes for the purpose of providing a conductivity enhancing carbon (paragraph 0137).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein one or more of the bottom electrode and the top electrode further comprise carbon nanotubes for the purpose of providing a conductivity enhancing carbon (paragraph 0137).
Allowable Subject Matter
Claims 6,14,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest comprising a polymeric intermediate layer formed over top and side surfaces of the bottom electrode, wherein the polymeric intermediate layer is vertically interposed between the bottom electrode and the separator, and laterally interposed between the bottom electrode and the printed polymer insulator layer. Applicant teaches that the intermediate layer 3 can provide a smoother interface between two adjacent printed layers and/or help preserve the structural integrity of one or more underlying layers from damage due to pressure applied during printing of one or more subsequent layers (e.g., during printing of the separator layer 4). The intermediate layer 3 may also promote adhesion between the two adjacent layers, such as between the separator layer 4 and the first electrode layer 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724